                                                                 USDCSDNY
         Case 1:16-cr-00483-JSR Document 131 Filed 12/14/18 Page 1 of 1
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT
                                                                 DATEF-IL-E-D:-R<
                                                                                --1-
                                                                                  t ij- t-1-"r
                                                                                             -
SOUTHERN DISTRICT OF NEW YORK                                                        ,   I

 STEFAN LUMIERE,
                                                      18-CV-9170 (JSR) (BCM)
                Petitioner,
                                                      16-CR-483 (JSR)
        -against-
                                                      ORDER
 UNITED STATES,
                Respondent.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed petitioner Stefan Lumiere's Notice of Change of

Address dated December 3, 2018. (Dkt. No. 19.) Also on December 3, 2018, the Clerk of Court

mailed the Court's November 30, 2018 Order extending his deadline to file a Second Amended

Petition to petitioner's previous address. (Dkt. No. 18.)

       The Clerk of Court is directed to mail this Order, together with a copy of the Court's

November 30, 2018 Order (Dkt. No. 18), to petitioner at his new address (150 Central Park South,

#406, New York, NY, 10019).

 Dated: New York, New York
        December 14, 2018




                                                   United States Magistrate Judge
